MEMORANDUM **
Jesus Gaxiola-Peralta appeals his guilty-plea conviction and 55-month sentence for re-entry into the United States after deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Gaxiola-Peralta has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Gaxiola-Peralta has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, counsel’s motion to withdraw is GRANTED, and, in light of the valid appeal waiver contained in the plea agreement, this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.